                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

LAURA JEAN EHMER,

        Plaintiff,

v.                                                                   Case No: 6:18-cv-100-Orl-22TBS

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                                   ORDER 1

        Pending before the Court is Plaintiff’s Unopposed Motion for Attorney’s Fees,

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §2412(d) (Doc. 23).

Plaintiff requests an award of fees in the amount of $3,618.95. The motion includes a

schedule of the attorney’s billable hours to support the application (Id. at 10-12).

Defendant has no objection to the requested relief (Id. at 2).

        Plaintiff asserts that she is the prevailing party, that Defendant’s position in the

underlying action was not substantially justified, and that her net worth at the time the

proceeding was filed was less than two million dollars2 (Id. at 1-2, 4-6).

        On November 21, 2018, I entered a report and recommendation that Defendant’s

administrative decision be reversed and this case be remanded for further proceedings



        1  On February 20, 2019, both parties consented to the magistrate judge’s exercise of jurisdiction
over the instant motion (Doc. 24).

        2 Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the claimant is a
prevailing party in a non-tort suit involving the United States; (2) the Government’s position was not
substantially justified; (3) the claimant filed a timely application for attorney’s fees; (4) the claimant had a
net worth of less than $2 million at the time the complaint was filed; and (5) there are no special
circumstances which would make the award of fees unjust. 28 U.S.C. § 2412(d).
pursuant to 42 U.S.C. § 405(g) (Doc. 19). The district judge adopted my report and

recommendation in its entirety on December 7, 2018 (Doc. 20). The Clerk of Court

entered judgment on December 10, 2018 (Doc.21). Plaintiff timely filed this application for

attorney’s fees on February 20, 2019 (Doc. 23). Pursuant to the provisions of the EAJA,

Plaintiff’s motion for attorney’s fees (Doc. 23) is GRANTED. Plaintiff is awarded attorney’s

fees in the amount of $3,618.95.

       Plaintiff has attached a copy of her assignment of EAJA fees to her counsel (Doc.

23-1 at 1). In light of the assignment, Plaintiff requests (and Defendant agrees) that

payment should be made payable to Plaintiff and delivered to her counsel unless she

owes a federal debt. If the U.S. Department of the Treasury determines that Plaintiff does

not owe a federal debt, the government will accept Plaintiff’s assignment of EAJA fees

and pay fees directly to her counsel. This is a matter between Plaintiff and Defendant

upon which the Court makes ruling.

       DONE and ORDERED in Orlando, Florida on March 20, 2019.




Copies furnished to Counsel of Record




                                            -2-
